DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.

Claim Objections
Claims 65, 67, 69 and 72 are objected to because of the following informalities:  .
In claims 65, 67, 69 and 72, in the first line, the word “device” should be deleted and the word --- system --- inserted therefor.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-19, 44-49, 62 and 67-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US Pub No. 2013/0109910) in view of Mao et al. (US Pub No. 2008/0319290).
With regard to claims 10 and 71, Alexander et al. disclose a system/device for neural monitoring, comprising:
a processor (i.e. “computer to process and store data”) (paragraph [0091]; Figure 14);
one or more surgical instruments (i.e. needle, tool (14), camera (26)) (paragraphs [0082]-[0084], [0086]-[0091]; Figures 10-12, wherein, as depicted in Figures 11-12, a “needle” can be within the sheath (24); Figures 13-14);
an access device (24) having a proximal end and a distal end and defining a working channel into a body of a patient, the access device having a substantially cylindrical shape with the working channel having a uniform diameter that extends from the proximal end to the distal end, the working channel configured to allow the one or more surgical instruments access to the body of the patient (Abstract; paragraph [0083], 
one or more light emitters (i.e. 24a, 16a) and one or more light detectors (i.e. 24b, 16b) disposed at the distal end of the working channel and on a surface of a distal rim of the access device (paragraphs [0073], [0090], referring to the fibers being integral or external to the sidewall of the shaft, and thus would be disposed at a distal end of the working channel and further on a surface of a distal rim (i.e. on an inner or outer surface of the outer distal edge (i.e. rim) of the sheath); Figure 12),
wherein the one or more light emitters are configured to emit light and the one or more light detectors are configured to detect back-scattered light (paragraphs [0073], [0083], referring to the imaging fibers allowing for viewing/visualization of tissue illuminated by light function, and thus corresponds to light detector(s) configured to detect back-scattered light; paragraph [0090]), and 
wherein the processor is configured to perform tissue monitoring based on the detected back-scattered light reflected from a tissue in the body of the patient (paragraphs [0083], [0090]-[0091], referring to visualizing/imaging tissue illuminated by light function, and thus performs tissue monitoring; Figure 14).

With regards to claim 44, Alexander et al. disclose a method for neural monitoring, comprising:
inserting an access device at least partially in an incision or a natural orifice of a patient (Abstract; paragraphs [0076], referring to the tool being inserted into a vagina (i.e. natural orifice) and through a vaginal incision, paragraphs [0078], [0080], [0270] referring to performing the surgical procedures through an abdominal opening or laparoscopically and wherein the tools are for transvaginally accessing the pelvic 
inserting a camera through the first channel (paragraphs [0083], [0091]; Figures 13-14, note that a camera is inserted through the sheath (24) and thus through the first channel of the shaft (24) which is surrounded by the sheath (24));

outputting a signal by at least one of the one or more NIR light detectors that is indicative of the NIR light reflected along a path thereto (paragraphs [0073], [0083], referring to the imaging fibers allowing for viewing/visualization of tissue illuminated by light function, and thus corresponds to light detector(s) configured to detect back-scattered light; paragraph [0090]); and
monitoring a tissue status of a targeted tissue based on the signal indicative of the light reflected along the path passing through the targeted tissue (paragraphs [0083], [0090]-[0091], referring to visualizing/imaging tissue illuminated by light function, and thus performs tissue monitoring; Figure 14).
However, Alexander et al. do not specifically disclose that the one or more light emitters are specifically near infrared (NIR) light emitters and the one or more light detectors are NIR light detectors.
Further, though Alexander et al. do disclose the need to provide increased visibility in order to decrease the potential for damaging critical nerves (paragraph [0270]), Alexander et al. do not specifically disclose that the tissue monitoring is specifically neural monitoring (i.e. targeted nerve or innervated tissue monitoring), wherein the back-scattered light is specifically reflected form a nerve.
Mao et al. disclose a retractor having an oximeter sensor at its tip, which allows measuring of oxygen saturation of a tissue, wherein the tip includes one or more 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the one or more light emitters be specifically near infrared (NIR) light emitters and the one or more light detectors be NIR light detectors and further have the tissue monitoring be specifically neural monitoring (i.e. targeted nerve or innervated tissue monitoring), wherein the back-scattered light is specifically reflected form a nerve, as taught by Mao et al., in order to provide an improved system that can aid in avoiding damage to the nerves, provides patient feedback, is easier to use and provides measurements of oxygen saturation of a nerve tissue (paragraphs [0006]-[0007], [0172]).
With regards to claims 11 and 45, as discussed above, the above combined references meet the limitations of claims 10 and 44.  However, they do not specifically disclose that their processor is configured to determine relative concentrations of oxygenated hemoglobin and deoxygenated hemoglobin based on the detected back-scattered NIR light and monitor neural status of the nerve based on the determined 
	With regards to claim 12, Alexander et al. disclose that at least one of hte one or more NIR light emitters is configured to emit collimated NIR light into the nerve (paragraph [0073], referring to the light source comprising an LED connected with a fiber optic, wherein the fiber optic would provide collimated light).
	With regards to claim 13, Alexander et al. disclose that the at least one of the one or more NIR light detectors is housed within an open-ended tube through which to 
	With regards to claims 14 and 46, Alexander et al. disclose that the one or more NIR light detectors comprise a plurality of NIR light detectors (paragraph [0083], referring to the “imaging (viewing) bundle 21a” which comprises a plurality of optical fiber light detectors) oriented to detect the back-scattered NIR light reflected from the nerve in different directions (paragraph [0076], referring to the distal end of the tool may include a steering mechanism that allows the distal end to be bent in two or three dimensions by manipulating a steering mechanism at the proximal end, and therefore the light detector bundle (21a) at the distal end would correspondingly be steerable as they would move with the distal end and thus can be oriented to detect the reflected light from the nerve in different directions; Figures 4-5 and 9).  
	With regards to claims 15, 17 and 46-47, as discussed above, the above combined references meet the limitations of claims 14 and 44.  However, Alexander et al. do not specifically disclose that the processor is configured to selectively activate one or more of the plurality of NIR light detectors to detect back-scattered NIR light reflected from the nerve in one or more of the different directions or that the processor is configured to selectively activate one or more of the plurality of NIR light emitters to emit the NIR light towards the nerve in one or more of the different directions.  Mao et al. disclose that their system includes a console which may include a processor, a signal emitter circuit and a signal detector circuit, wherein the circuits can control the emitters/detectors by controlling the power and wavelengths of the optical signals (paragraphs [0011], [0128]-[0134]). Mao et al. further disclose that a single pulse or 
	With regards to claims 16 and 47, Alexander et al. disclose that the one or more NIR light emitters comprise a plurality of NIR light emitters (paragraph [0083], referring to the “light bundle 21b” which comprises a plurality of optical fiber light emitters) oriented to emit the NIR light towards the nerve in different directions (paragraph [0076], referring to the distal end of the tool may include a steering mechanism that allows the distal end to be bent in two or three dimensions by manipulating a steering mechanism at the proximal end, and therefore the light emitter bundle (21b) at the distal end would correspondingly be steerable as they would move with the distal end and thus can be oriented to emit light towards the nerve in different directions; Figures 4-5 and 9).  

With regards to claims 19 and 49, Alexander et al. disclose that at least one of the one or more NIR light emitters is steerable to emit the NIR light towards a nerve and at least one of the one or more NIR light detectors is steerable to detect the back-scattered NIR light reflected from the nerve (paragraphs [0076], referring to the distal end of the tool may include a steering mechanism that allows the distal end to be bent in two or three dimensions by manipulating a steering mechanism at the proximal end, and therefore the light emitter/detector at the distal end would correspondingly be steerable as they would move with the distal end; Figures 4-5).  
With regards to claim 62, Alexander et al. disclose that the targeted nerve or innervated tissue is located at or adjacent to one or more of the spine, leg, hip (i.e. vagina tissue is in the hip area), hand, shoulder, face, neck, elbow and foot (Abstract; paragraph [0012]).
With regards to claims 67 and 68, Alexander et al. disclose that the one or more near infrared (NIR) light emitters and one or more NIR light detectors are diametrically 
With regards to claims 69 and 70, Alexander et al. disclose that the surface is external relative to the working channel (paragraph [0090], Figure 12).
With regards to claim 72, Alexander et al. disclose that a thickness of the distal rim of the access device is smaller than a diameter of the working channel (paragraph [0090], Figure 12, wherein, as depicted in Figure 12, the thickness of the distal rim (i.e. thickness of sidewall) is smaller than a diameter of the working channel within sheath (24)).

Claims 65 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. in view of Mao et al. as applied to claims 10 and 44 above, and further in view of Stopek (US Pub No. 2011/0118553).
With regards to claims 65 and 66, as discussed above, the above combined references meet the limitations of claims 10 and 44.  However, they do not specifically disclose that the one or more near infrared (NIR) light emitters and the one or more NIR light detectors extend distal of the distal end of the access device.
Stopek discloses an access system (100) which includes one or more light sources (101) that may be disposed on the distal end (104) of the member (100), wherein the light sources (101) may be selectively positioned with respect to the leading end (104), wherein in this configuration, the light source provides a larger illumination field thereby increasing the illumination the working space beyond the distal end of the member (100) (paragraphs [0022]-[0023]; Figures 1-2, note that the LEDs (101) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the optical system of the above combined references (i.e. the one or more near infrared (NIR) light emitters and the one or more NIR light detectors) extend distal of the distal end of the access device, as taught by Stopek et al., in order to provide a larger illumination field, and thus a larger sensing field, beyond the distal end of the device (paragraph [0023]).

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,542,965 in view of Alexander et al.. Claims 1-2 of the Patent disclose most of the limitations of claim 44 of the instant application.  Specifically, claims 1-2 of the Patent disclose a method of inserting an access device into the patient through an incision, wherein the access device defines a .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-19, 44-49, 62 and 65-72 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Alexander et al. has been introduced to teach a system 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793